Title: From Thomas Jefferson to John Paradise, 4 May 1786
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris May 4. 1786.

I arrived at Dover a little before midnight of the day I parted with you at Greenwich, and was detained there a day and a half by bad weather and unfavourable winds. However I had at length an excellent passage of three hours only, and was able to get to  Paris on the 5th. day of my departure from London. I find nothing here very remarkeable. The Cardinal de Rouen is still the great topic. He continues in the Bastille as does Cagliostro, nor do I hear of any probability of their getting out soon. It is thought here that the King of Prussia is in a situation in point of health which must end soon and fatally. I reflect with great sensibility on the multiplied civilities and kindnesses I received from yourself, Mrs. and Miss Paradise, and beg of them and yourself to accept my very sincere thanks, with assurances of my high esteem. I shall hope to be honoured sometimes with your letters, and particularly when you shall have fixed the date of your departure for Virginia. In return I shall take the liberty of sometimes troubling you with the occurrences of this place. I am with the highest esteem Dr. Sir Your most obedient humble servant,

Th: Jefferson

